Exhibit No. 3.2 ARTICLES OF AMENDMENT TO THE CHARTER OF INCORPORATION OF FIRST SECURITY GROUP, INC. First Security Group, Inc. (the “Corporation”) files these Articles of Amendment pursuant to Sections 48-20-102 and 48-20-106 of theTennessee Business Corporation Act. I. NAME.The name of the Corporation is First Security Group, Inc. II. AMENDMENT.The Articles of Incorporation of the Corporation is hereby amended by the addition of a new Article XIII, stating the number, designation, relative rights, preferences and limitations of a new series of preferred stock as fixed by the board of directors, which article shall read in its entirety as follows: “ARTICLE XIII DESIGNATION OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A Section 13.1. Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” (the “Designated Preferred Stock”).The authorized number of shares of Designated Preferred Stock shall be 33,000. Section 13.2.Standard Provisions.The Standard Provisions contained in Annex A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Article XIII to the same extent as if such provisions had been set forth in full herein. Section 13.3.Definitions.The following terms are used in Article XIII (including the Standard Provisions in Annex A hereto) as defined below: (a) “Common Stock” means the common stock, par value $0.01 per share, of the Corporation. (b) “Dividend Payment Date” means February 15, May 15, August 15 and November 15 of each year. (c) “Junior Stock” means the Common Stock and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d) “Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e) “Minimum Amount” means $8,250,000. (f) “Parity Stock” means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g)“Signing Date” means the Original Issue Date. Section 13.4.Certain Voting Matters.Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent.” III. ADOPTION.The Amendment was duly adopted on December 30, 2008 by the board of directors of the Company without shareholder approval, as such was not required. VI. EFFECTIVE.The foregoing amendment will be effective upon filing the Articles of Amendment with the Secretary of State of the State of Tennessee. [SIGNATURE ON NEXT PAGE] IN WITNESS WHEREOF, the undersigned has executed these Articles of Amendment on this 30th day of December, 2008. First Security Group, Inc. By: Name: William L. Lusk, Jr. Title:Executive Vice President and Chief Financial Officer ANNEX A STANDARD PROVISIONS Section 1. General Matters. Each share of Designated Preferred Stock shall be identical in all respects to every other share of Designated Preferred Stock. The Designated Preferred Stock shall be perpetual, subject to the provisions of Section 5 of these Standard Provisions that form a part of the Certificate of Designations.
